Citation Nr: 1538119	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-44 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent right knee disorder. 

2.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1966 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO), which, in pertinent part, denied service connection for a bilateral knee disorder.  

In March 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In March 2013 and January 2014, the Board remanded the Veteran's appeal to the RO for additional action.  In August 2014, the Board reframed the issue of service connection for a bilateral knee disorder to entitlement to service connection for a recurrent right knee disorder and a recurrent left knee disorder, and remanded the issues on appeal for further development.  The additional development has been substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The August 2014 Board decision granted service connection for cervical spine degenerative disc disease and degenerative joint disease; denied entitlement to service connection for a bilateral hip disorder, a recurrent left knee disorder; and denied a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Thus those claims are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a recurrent right knee disorder.

2.  The Veteran's service-connected disabilities does not preclude substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  A recurrent right knee disorder was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The schedular criteria for TDIU are not met and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in May 2009, prior to the initial adjudication of the claim for service connection in September 2009.  Notice was also provided to the Veteran in April 2013, prior to the initial adjudication of the claim for TDIU in July 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a hearing transcript, and lay statements.  The Appellant was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in March 2012.  The evidence contained in the Veteran's claims file is sufficient to decide his claims on appeal. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2010 and in May 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the Veteran's contentions.  

Pursuant to the August 2014 Board remand, additional VA treatment records were sought and the Veteran was notified in a June 2015 letter that additional evidence was needed regarding his claimed right knee disorder.  Although the AOJ made requests to the appellant that he identify any relevant treatment records for VA to obtain, and that he provide the necessary Form 21-4142 authorization form so that the Veteran's records of any surgeries could be associated with the claims file, he has not done so.  The Board emphasizes that the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for lumbar spine degenerative joint disease with spondylolisthesis and cervical spine degenerative disc disease and degenerative joint disease.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177(2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis 

The Veteran claims that he has a right knee disorder as result of his military service, or as a result of his service connected back disability.  During the March 2012 Board hearing, the Veteran claimed that he has pain in his knees, ices his knees, and purchased a knee brace.

The Board concludes that the weight of the evidence, lay and medical, does not demonstrate that service connection for a right knee disorder is warranted.  In particular, the evidence of record shows that he does not have a current diagnosis of right knee disorder.

Service connection may not be granted without competent medical evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a recurrent right knee disorder is not warranted as there is no evidence in the record that the Veteran has been diagnosed with recurrent right knee disorder at any time during the appeal period.  According to the August 2010 VA examination report, the examiner indicated that the Veteran did not have any current complaints or residuals regarding his knees and that there was no evidence of a bilateral knee condition.  Although the claims file was not available at that time, according to an August 2011 addendum, after review of the claims file, the examiner indicated that there was no change on the previous exam.  

VA treatment records dated in 2010 reveal a questionable history of anterior cruciate ligament (ACL) repair in 2005.  However, no further records have been provided regarding any past knee surgeries.  Nonetheless, according to the more recent August 2010 VA examination report, the Veteran reported no current complaints or residuals, and the examiner found that there was no current right knee disorder.  Further, according to the May 2013 VA spine examination report, right knee muscle strength, reflexes, and sensory testing were reported as normal.  

The Board has considered the Veteran's statements purporting to diagnose a right knee disorder.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the opinion of the August 2010 VA examiner and the findings made by the May 2013 VA examiner are more probative evidence as to whether the Veteran has a diagnosis of any current right knee disorder than the Veteran's lay assertions.  The VA examiners are medical professionals with knowledge, training, and expertise, and their conclusions were based on consideration of the Veteran's medical history as well as the objective findings of record.

As noted above, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As the weight of the evidence does not demonstrate a current evidence of a right knee disorder, the Board finds that service connection for a right knee disorder is not warranted, to include as secondary to the lumbar spine disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

Laws and Regulations

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Where the threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

38 C.F.R. § 4.16(b) requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Analysis

The Veteran's service-connected disabilities of degenerative joint disease of the lumbar spine with spondylolisthesis and cervical spine degenerative disc disease and degenerative joint disease, have had a combined rating of 50 percent from March 11, 2009.  At no time have the TDIU percentage requirements set forth in 38 C.F.R. § 4.16 (a) been met.

Under these circumstances, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected cervical and/or thoracolumbar spine disability preclude substantial gainful employment. 

As stated above, the central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

In this case, the weight of the evidence, lay and medical, does not demonstrate that the Veteran is or has been rendered unemployable due to his service-connected neck and back disabilities at any point pertinent to this appeal.  

The evidence of record indicates includes the testimony of the Veteran in March 2012.  He testified that he had previous positions in sales that did not require heavy lifting.  He stated that he had been laid off a job as a regional manager more recently and indicated that he thought it may have been because he was unable to tolerate long airplane flights and because he had to move around.  He indicated that he was working part time doing surveys for national accounts and customer service for a large van line.  He indicated that if he had to drive distances he had to stop and get out of the car during the trip.  He indicated that his job was part time and that he believed that he could make a higher salary as an executive if the back problem did not prevent him from being a competitive employee.  The evidence of record indicates that the Veteran has a college education.

An August 2009 VA examination shows that the Veteran reported being recently laid off from your sales job as a result of downsizing.  At an August 2010 examination, the Veteran reported that he was self-employed at that time as a truck broker and that the service-connected back condition did not bother his job.  

VA examination reports reflect that the Veteran is self-employed and there is no indication that he is incapable of working.  Specifically, the August 2010 VA examiner stated that the Veteran is self-employed and his neck pain "does not bother his job."  Indeed, the May 2013 examiner has indicated that the disabilities would have an impact on his physical employment; however, it was noted that the Veteran was capable of sedentary employment.  The May 2013 VA examiner stated that the Veteran cannot stoop, bend or twist and cannot carry anything over 10 pounds, but he can do other types of physical labor and sedentary work.  The Board accepts these opinions as probative as to the question whether the Veteran is capable of obtaining or retaining substantial gainful employment.  Significantly, neither the Veteran nor his representative has presented any contrary, competent opinion.

In consideration of all the evidence, the Board finds the weight of the evidence is against finding that the Veteran is unable to secure or follow substantially gainful employment by reason of service-connected disabilities.  The weight of the evidence does not does not support a finding that, at any pertinent point, the Veteran's service-connected cervical and thoracolumbar spine disabilities preclude, or have precluded him from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis, are not met.

Accordingly, the claim for a TDIU must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for a recurrent right knee disorder is denied. 

A total disability rating for based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


